CUNNINGHAM, J.
(Dissenting). — This is an action in quo warranto, commenced by the appellant against the appellee to try the title to the office of law and legislative reference librarian. The office was created by an act, published as chapter 62, Regular Session of the Second State Legislature 1915, p. 134. The plaintiff was in form appointed to the office of said law and legislative reference librarian by the board of curators of the state library, at a regular meeting of the board on July 23, 1915. He qualified on July 24, 1915. He claims title to the office by reason of such appointment, and claims that the board in making the appointment acted within its authority conferred by section 2 of said chapter 62. Plaintiff demands the usual judgment of ouster and general relief.
The defendant demurs upon the grounds that insufficient facts are stated in the complaint to justify the relief demanded, or to state a cause of action. He demurred specially *599denying the power of the hoard of curators to make the appointment of a librarian, because at the time the appointment was attempted to be made, the said office was not vacant, but at said time this defendant alleges that he (defendant) was and still is “the lawful and legal incumbent of said office, . . . never having been removed therefrom by operation of law or otherwise,” and as a consequence the attempted appointment of the plaintiff by the said board of curators was “illegal, unlawful, and unauthorized by any law of the state of Arizona, and was in direct contravention and violation of the provisions of said act of the state of Arizona,” referring to the act by its title. The defendant denies the alleged usurpation and intrusion into the office and his alleged unlawful holding and exercising the duties of the office, and the unlawful exclusion of plaintiff therefrom, and asserts that defendant lawfully holds the office, and lawfully excludes the plaintiff therefrom. The defendant specially sets forth his right and title to the office by alleging facts which show him eligible to hold the same. His appointment thereto is set forth as follows: “That under and by virtue of the provisions of an act of the legislature of the state of Arizona, entitled ‘An act establishing a state library with a law and legislative reference bureau, providing for the appointment of a board of curators and librarian, defining their duties and making an appropriation therefor.’ . . . This defendant was appointed by the legislature of the state of Arizona to the office of law and legislative reference librarian created by said act. . . . That on the 2d day of April, 1915,” the defendant’s official bond was approved and with his oath of office was filed. That the defendant assumed the office on the tenth day of June, 1915, and claims that he is the lawful incumbent from such date. He alleges:
“That under and by virtue of the provisions of section 3 of said act and law, . . . the term of office of this defendant extended to such time and period as might otherwise be provided by law. That subsequent to said act becoming a law there has not been, and is not now, enacted any law removing this defendant from said office of librarian created by said act. And that this defendant has never resigned from said office or been removed therefrom by operation of law, and that no vacancy has occurred in said office since defendant’s appointment thereto by the legislature of the state of Arizona.”
*600Thereby founding his title to continue in the office upon a special law enacted in his individual favor, whereby he is given the exclusive privilege of holding the same.
The plaintiff demurred specially to the portions of the answer which attack the legality of plaintiff’s appointment by the board of curators, and demurs to that portion of defendant’s answer setting forth defendant’s appointment by the legislature, and his right thereunder to continue in office after plaintiff’s appointment under such special law. The court sustained the defendant’s demurrers to plaintiff’s complaint, and overruled plaintiff’s demurrers to defendant’s answer. The plaintiff refused to amend. The court rendered judgment for the defendant, from which judgment plaintiff appeals.
The question of law presented by the record is whether on 'July 23, 1915, the board of curators were possessed of the power to remove the librarian then holding the office by appointment thereto by the legislature of the state, made on the face of the act creating the office of librarian, and appoint the plaintiff as the successor in office to the legislative appointee so removed. The ruling of the lower court in effect denies the power of the board of curators to remove the legislative appointee and fill the office by an appointee of the board.
The parties on this appeal have devoted much time and labor discussing the question of the power of the legislature to make the appointment of the defendant. I regard that controversy as a moot question in this case, for the reason the board of curators found the defendant in the full possession and enjoyment of the office when the board came into existence. The board did not nor could exist until chapter 62, Eegular Session Laws of the Second Legislature 1915, page 134, became operative. This law became operative on June 10, 1915, and defendant assumed possession of the office on June 10, 1915. Unless the board of curators possessed the legal power to remove the person found in the actual possession of the office, exercising the duties, and to appoint another to fill such office, then the appointment by the board of the plaintiff would confer no right on the plaintiff. It is the plaintiff’s individual right that is primarily involved in this action. If the defendant’s possession and exercise of the office was without legal sanction, the public right is affected, *601and the state is the real party in interest, hut in the absence of a legal appointment of the plaintiff, his private rights are not affected, and he has no special interest in the matter which would give him the right to prosecute the action. In order that the plaintiff may prosecute this action in his own name, he must show that he has some special interest and right, other than the public right, which is denied him by the defendant.
The vital question in this action is whether the board of curators, by appointing the plaintiff, conferred upon plaintiff a better title to the office than the defendant had by reason of his legislative appointment. The question otherwise stated is whether the board of curators had the power to remove the legislative appointee on July 23, 1915, and appoint plaintiff to the office. We must therefore search the statute (chapter 62, supra) and determine therefrom the powers of the board of curators to remove a librarian found in office and to lawfully appoint a successor. Section 1 of said chapter 62 provides for the appointment of the members of the board of curators of the state library, and defines their respective terms of office, and section 4 creates the legislative reference bureau. Section 2 provides:
“The board of curators shall have full control and management of the library and all its departments, and shall provide rules and regulations for the government thereof; shall elect a chairman who shall preside at all meetings and shall appoint a law and legislative reference librarian who shall act as secretary of the said board and hold office at the pleasure of the board: Provided, however, that said board of curators are not empowered to appoint said legislative reference librarian during the incumbency in office of the said librarian as provided in section 3 of this act.
“Sec. 3. Until otherwise provided by law Con P. Cronin is appointed legislative reference librarian, and shall serve until his successor is appointed. Any vacancy shall be filled by the board of curators.”
The board of curators by the first portion of section 2 is expressly commanded to appoint the librarian, and the librarian so appointed by the board may hold such office only at the pleasure of the board appointing him. The language “shall hold office at the pleasure of the board,” as used in *602section 2, clearly implies that the board of curators is given the power to remove the librarian in office at any time the board may deem proper. Such expression has reference to the board’s power to remove the librarian, its secretary, in the course of performing its duties of full control and management of the library in all departments. The proviso on its face purports to withhold from the board of curators some of the powers granted by the enacting portion of the section, conditionally. The implied power of removing the librarian by the board is not expressly withheld. The power of appointment is conditionally withheld, and the condition specified is that such power may not be exercised ‘ ‘ during the incumbency in office of the” librarian appointed by the legislature, viz., Con P. Cronin. The expression, “during the incumbency in office,” is certainly a most indefinite expression of a period of time. Standing alone, it places no minimum nor maximum limit of time during which the power of the board of curators to appoint a librarian is withheld. The expression is not intended as one fixing the time of the incumbency of office of Con P. Cronin, but is intended as fixing by reference to something coming after, the period of time during which the board of curators’ power of appointment is suspended. That period of time, so referred to, must be determined, not from the language of the proviso making the reference, but from the language coming after to which reference is made by the language of the proviso. If upon consulting the portion of" the statute to which the reference is made, a time of “incumbency in office” is fixed, then while such period endures the power of the board of curators to appoint a librarian remains suspended. Section 3 is expressly referred to as providing the period of incumbency in office during which period of time the appointive power of the board of curators remains suspended. The words “as provided in section 3 of this act” qualify the words “during the incumbency, ’ ’ and serve to limit the duration of the incumbency in office to the period of time such incumbency is limited by the provisions of section 3 of the act. Hence the effect of the proviso is to suspend the appointive power of the board of curators for the period of time set forth in section 3 of the act, during which the legislative appointee is granted the right to enjoy the office.
*603Section 3 clearly deals with three subject matters: First, with the matter of the appointment of a legislative reference librarian; second, with the matter of the duration of the term of office of the librarian appointed; and, third, with the matter of the duties of the board of curators empowering such board to fill any vacancies that may occur in any of the offices provided for the state library. Most certainly the reference made in the proviso to section 2 is to the second subject matter with which section 3 is dealing, viz., the matter of the duration of the term of office of the librarian appointed therein. In order to intelligently arrive at the period of time the person appointed by section 3 may lawfully exercise the duties of the office, we must understand the legislative intention in using the words “until otherwise provided by law.” Section 3 commences with this expression. The expression is certainly qualifying in its nature. Is it a limitation upon the subject of appointment, or is it a limitation upon the subject of duration of the term of office? It is clearly not a limitation upon both subjects. If the expression qualifies the matter of appointment, then it means simply that the appointment of Con P. Cronin is made by the legislative power, in the absence of other legally constituted power, and until such time as other legally constituted power comes into existence the legislature assumes to act and does act in the premises. Consequently “Con P. Cronin is appointed,” etc. I am clearly of the opinion the expression “until otherwise provided by law” has reference to any law of the state which may or may not be in contemplation of becoming effective in the future, by the provisions of which the manner and means are prescribed for the regular appointment of the law and legislative reference librarian. Consequently the expression qualifies the matter of appointment, the first subject matter treated in section 3, and has no bearing whatsoever on the second subject matter treated in the section.
The view I take of the record with regard to the matter of the appointment of the. defendant by the legislature is as above stated, that it is a moot question in this case. As a consequence for the purposes of this case I regard the appointment of the defendant by the legislature as legal at the time it was made. I am therefore not concerned with the matter of defendant’s appointment, the first of the subject matters *604treated in section 3, but I am concerned with the question of the power of the board of curators to remove the defendant from the office to which he was appointed by the legislature. This question necessarily includes the question of the duration of the term of office of the legislative appointee, and therefore demands an inquiry into the legislative meaning of all of the language used in the statute affecting that matter. I have already considered the expression “during the incumbency in office, ’ ’ found in the proviso portion of section 2, and I have concluded that such expression refers to the matter of the duration of the defendant’s term of office as fixed by section 3. It now remains to inquire into the question as the subject of the term of office is affected by section 3.
The only language found in section 3 in any manner bearing upon the matter of the duration of defendant’s term of office is as follows: “And shall serve until his successor is appointed.” This clear, plain, distinct language limiting Gon P. Cronin’s term of office to extend no longer than to the moment his successor is appointed cannot be misunderstood. The connection in which the limitation is used in section 3 impels such understanding of its meaning. “Con P. Cronin is appointed legislative reference librarian and shall serve until his successor is appointed,” is the language used, and the connection in which the expression appears. Such language is the last, and therefore the latest expression of the legislative intent with regard to the duration of Con P.. Cronin’s term of office under his appointment to the office. The limitation immediately follows the granting words of appointment. They are most certainly words clearly limiting his term of office, and the limit placed on his term of office by the appointing power is, as it clearly, plainly and distinctly says, the appointment of a successor brings to a close by operation of law, the term of office granted to Con P. Cronin by the legislature.
The legislature does not expressly indicate by whom Con P. Cronin’s successor may be appointed. This was unnecessary, as the members of the legislature must be presumed to have understood that the power of appointing the librarian was expressly granted to the board of curators to be exercised at the pleasure of the board. The legislature must be presumed to have also known that the law would not go into *605effect for ninety days after the session finally adjourned, and that until the law did go into effect the board of curators could not be appointed, nor exercise a pleasure of appointing a secretary nor be in need of a secretary, but that other departments of the state government were in need of the services of such officer. The legislature evidently saw a necessity for the immediate need of a legislative reference librarian, and so made the appointment authorizing its appointee to perform the duties of the office until his successor is appointed by the board of curators provided by the same statute to come into existence at some future date. When the statute should become effective as a law, and thereafter, when the members of the board of curators should be appointed pursuant to such statute and qualify as such officers, electing a chairman — when all of these matters have transpired in pursuance to such act, thereupon the law provides for the appointment of a law and legislative reference librarian by the board of curators, by a designated authority other than by the legislature. Consequently, until such law is effective and in operation, by the provisions of which the board of curators is empowered to exercise its duties, and in fact exercise its pleasure in the matter of appointing a secretary, the legislature makes the appointment.
I am of the opinion that this expression, “during the incumbency in office,” as used in the proviso on account of the proviso expressly referring to section 3 for information as to the meaning intended to be conveyed, means nothing more than that which is expressed in section 3 with regard to the ending of Cronin’s term of office, viz., “until his successor is appointed.” His successor is liable to be appointed by the board of curators at any time after the law is in operation and the pleasure of the board is exercised. No other meaning can be given the statute and retain the portion of section 2 which expressly grants to the board of curators the power to remove any librarian and appoint another at its pleasure. If the proviso takes away from section 2 these expressly granted powers, permanently, by all of the authorities the proviso is void, and the enacting portion of the statute is effective, notwithstanding the proviso to the contrary.
Another rule of statutory construction is applicable to this statute, viz.: The last expression of the legislature is control*606ling in case of irreconcilable conflict. In this case the last expression of the legislature with regard to the defendant’s term of office is that he shall serve “until his successor is appointed.” If the board of curators, after having been expressly empowered in section 2 to appoint a librarian, is suspended by the proviso “during the incumbency in office” of Con P. Cronin, and his term endures the remainder of his life, or until removal for cause, or until he voluntarily resigns, or until the legislature removes him, as I understand the majority of this court holds as the clear, plain, distinct language of the act, then most certainly the hand that gave to the board of curators the right to exercise its pleasure and remove the librarian, knew not what the other hand was doing, while at the same time the right given was taken away permanently. Why did the legislature grant a right to the board of curators in one breath and in the next take it away ? Such a construction placed upon this statute is not a necessary construction. Another and a better construction may fairly be placed upon the statute, and thereby retain its provisions as I am constrained to believe was the legislative intent. I regard the rejection of plain statutory provisions as a dangerous and unwarranted action. Clearly, the appointment of a librarian by the board necessarily removes the then incumbent. Consequently the enacting portion of section 2 fully empowered and empowers the board of curators to remove at its pleasure any person found in possession of the office at any time, without regard to the source of such person’s title to the office. The board need have no excuse for removing the person so found in office, other than its pleasure, its preference that another person fill the office. The existence of such pleasure or preference is all that is legally necessary to fully warrant the board in removing an incumbent by the appointment of his successor. The appointment of a successor by the board of curators is all sufficient to evidence the board’s pleasure in this respect, and work a removal of the incumbent. The appointment by such board confers the title to the office exclusively on its appointee.
Beyond any doubt the facts stated in plaintiff’s complaint, and admitted by defendant’s demurrer, are sufficient to set forth a cause of action, and establish plaintiff’s right to the office.
*607If section 3 is given a construction by which the defendant is granted the exclusive right to enjoy the office indefinitely, or until some future legislature shall see fit and proper to declare his right to the office at an end, such construction would clearly mean that the defendant holds the office by a special grant during his life; that he has conferred upon him, granted to him, the special privilege of holding this particular office for life, and is specially granted immunity of removal therefrom by any power other than the legislature enacting a special law for that purpose. Such is the effect of the defendant’s contention, and if we sustain such contention, we place such an interpretation upon section 3 of this chapter as will cause such section to come into direct conflict with subdivision 13 of section 19, article 4, state Constitution, whereby the legislature is expressly prohibited from enacting any special law, “granting to any corporation, association, or individual any special or exclusive privileges, immunities, or franchises.”
The appointment of an individual by name, and empowering the person so appointed to exercise the duties of a particular office named, is not such an act by the legislature as may be dignified by the term “law.” But, when the legislature creates an office, and in direct connection with the law which creates the office appoints an incumbent therefor, and declares that the person so appointed shall not be removed from the office otherwise than by another act of the legislature, to be passed at some future time, most certainly the legislature has thereby granted to an individual a special privilege, and also granted to such individual immunity of removal until another special law is enacted. Such grants are nothing less than special laws, enacted in the particular case of the appointee, and are void, because prohibited. Hunt v. Mohave County, ante, p. 480, 162 Pac. 600.
Such construction as will cause the law to come into conflict with the Constitution should be rejected as beyond the legislative intent. Every law enacted must be presumed to have been enacted by the legislature with the intention that it will become operative and beneficial. Certainly the granting of an office to an individual for life is contrary to our form of state government, and such grant is a violation of the spirit, if not the letter, of our Constitution.
*608I am clearly of the opinion that' the granted power to the board of curators to remove any law and legislative reference librarian, by whomsoever appointed, remained with the board -of curators on July 23, 1915, and that the power to remove Con P. Cronin by the appointment of his successor was clearly within the power of the board of curators.
As a consequence, I dissent from the order affirming the .judgment. I am of the opinion that the judgment should be reversed and the cause remanded, with instructions to overrule defendant’s demurrers to plaintiff’s complaint and sustain plaintiff’s demurrer to defendant’s answer.